

117 HR 5002 IH: District of Columbia Zoning Commission Home Rule Act
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5002IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo revise the composition of the Zoning Commission for the District of Columbia so that the Commission will consist solely of members appointed by the government of the District of Columbia.1.Short titleThis Act may be cited as the District of Columbia Zoning Commission Home Rule Act.2.Revision of composition of Zoning Commission for the District of Columbia(a)RevisionThe first section of the Act of March 1, 1920 (sec. 6–621.01, D.C. Official Code), is amended—(1)in the first sentence of subsection (a), by striking the Architect of the Capitol, the Director of the National Park Service, and; and(2)by striking appointed by the Mayor each place it appears in the second sentence of subsection (a), subsection (b), and subsection (c).(b)Conforming amendmentSection 206(i) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 4306(i)) is amended to read as follows:(i)Whenever the Board of Zoning Adjustment is performing functions regarding an application by a foreign mission with respect to the location, expansion, or replacement of a chancery—(1)the Secretary of Defense, the Secretary of the Interior, the Administrator of General Services, or the Director of the National Park Service (or such alternate as such official may from time to time designate), as designated by the President, shall serve as a member of the Board in lieu of the representative from the Zoning Commission; and(2)the representative from the National Capital Planning Commission shall be the Executive Director of that Commission..